UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7008



ANDRE KEVIN ROSEMOND,

                                                Plaintiff - Appellant,

          versus


DAVID BRUCK; ROBERT LOMINACK; DONALD MORGAN;
LAWRENCE CANTEY,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-01-4332-0-23-BD)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Kevin Rosemond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Andre   Kevin     Rosemond     appeals    the   district       court’s   order

denying    relief    on    his    42   U.S.C.A.    §    1983    (West    Supp.   2001)

complaint.       We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.         Accordingly, we affirm on the reasoning of the

district court.          See Rosemond v. Bruck, No. CA-01-4332-0-23-BD

(D.S.C. June 11, 2002). We dispense with oral argument because the

facts    and    legal    contentions     are     adequately      presented     in   the

materials       before    the    court   and     argument      would    not   aid   the

decisional process.




                                                                              AFFIRMED




                                          2